In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1433V
                                      Filed: April 5, 2016
                                        UNPUBLISHED

****************************
M.J.P., by her Parents and Natural    *
Guardians, DWAN PETTI and             *
ANTHONY PETTI,                        *
                                      *      Ruling on Entitlement; Concession;
                    Petitioners,      *      Syncope; Hepatitis A; HPV;
v.                                    *      Special Processing Unit (“SPU”)
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
****************************
Clifford Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1

Dorsey, Chief Special Master:

       On November 30, 2015, petitioners filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioners allege that their daughter M.J.P. passed out and fell as a
result of receiving her February 18, 2015 Hepatitis A and HPV vaccinations, resulting in
dental injuries. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

       On April 1, 2016, respondent filed her Rule 4(c) report in which she concedes
that petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report
at 1. Specifically, respondent “has concluded that a preponderance of the evidence
establishes that M.J.P.’s dental injury is consistent with a vaccine-related syncope, and
1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012)(Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
that her injury is not due to factors unrelated to her February 18, 2015 vaccinations.” Id.
at 2-3. Respondent further agrees that M.J.P.’s dental injury is compensable as a
“caused-in-fact” injury under the Vaccine Act, that the case was timely filed, that M.J.P.
received a vaccine set forth in the Vaccine Injury Table, that the vaccine was
administered in the United States, and that M.J.P. suffered her condition for more than
six months. Id.at 3.

     In view of respondent’s concession and the evidence before me, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Nora Beth Dorsey
                                   Nora Beth Dorsey
                                   Chief Special Master




                                             2